Citation Nr: 1545786	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a left eye condition.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to August 1984.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from October 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a claim for service connection for hearing loss and established a noncompensable rating, and denied a claim for service connection for a left eye condition, respectively.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First the Veteran was last afforded a VA hearing examination in September 2011.  In April 2015, the Veteran's representative requested in a VA Form 646 that the Veteran be afforded a new updated examination.  While the passage of time alone does not require a remand, given that the Veteran reported symptomatology after the hearing examination that reflects a potential worsening of the condition, the Board finds that another examination is warranted to assess the current nature and severity of the Veteran's service-connected hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specifically, during the VA examination, the Veteran reported that he could not hear clearly and it was noted that hearing loss did not affect his usual occupation or daily activities.  In the VA Form 9 dated in October 2013, he reported that he was now having trouble and his hearing bothered him a lot.  He indicated that sometimes he could not hear people who were talking.

Next, with regard to service connection for a left eye condition, the Veteran has not yet been afforded a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While there is no record of a specific injury to the eye in service, the Veteran has consistently stated that he worked with weapons during service without using eye protection, and that his eyes were often exposed to smoke.  See e.g., October 2012 Notice of Disagreement.  The Board notes that the Veteran is competent to give evidence about what he experienced in service, and the exposure to smoke in service without eye protection is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

The Veteran's treatment records show that he had a left eye surgery in February 1992 at the VA medical Center (VAMC) in Long Beach, and that he complained of eye problems 3-4 years prior.  Thus the Veteran reports injury in service, and continuing symptoms thereafter, leading to a cataract surgery in 1992; and the Veteran reported blurry vision in September 2010, although it is unclear from the treatment records submitted what the state of the Veteran's current eye condition is.  In the instant case, there is no VA examination opinion related to service connection for an eye condition.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a left eye condition.  Accordingly, a VA examination is necessary.  38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss.  All indicated tests should be conducted.  The electronic claims folder must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left eye condition.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

After reviewing the claims file, the examiner must clarify the Veteran's current left eye diagnosis and then determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left eye condition (other than refractive error) began in or is etiologically related to any incident of the Veteran's military service. 

Review of the whole file is required; however, attention is invited to:

The Veteran's lay statements that he worked with weapons during service without using eye protection, and that his eyes were often exposed to smoke;

Treatment records from the VAMC in Long Beach showing the Veteran's eye surgery in February 1992, with complaints of eye problems 3-4 years prior.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




